 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of October 25, 2006, between Centerplate, Inc., a
Delaware corporation (the “Company”), and Kevin McNamara, 85 Dartmouth Street,
Boston, MA 02116 (“Executive”). In consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Employment Period and Duties.
          (a) Executive’s employment with the Company shall begin on a date to
be mutually agreed but not later than November 27, 2006 and shall continue until
terminated by either Executive or the Company in accordance with Section 3 (the
“Employment Period”).
          (b) Subject to the terms of this Agreement, Executive will be employed
by the Company as Executive Vice President and Chief Financial Officer, located
at the Company’s executive offices in Connecticut (i.e., the New York
metropolitan area). Executive will perform the duties typically associated with
such position and/or such other duties as may be specified by the Company’s
President and Chief Executive Officer from time to time.
          (c) Executive hereby accepts such employment and agrees to discharge
all of such duties and responsibilities faithfully and to the best of
Executive’s ability, and to devote all of Executive’s business time, skill and
attention to such duties and responsibilities. During the Employment Period,
Executive agrees not to engage in any other activities of any kind which could
give rise to a conflict of interest for Executive with respect to his
obligations to the Company.
     2. Compensation and Benefits. During the Employment Period:
          (a) Base Salary. Executive will be paid the annualized sum of $350,000
(the “Base Salary”), less applicable withholdings, payable in regular
installments in accordance with the Company’s regular payroll practices. The
Company endeavors to review its compensation of senior management personnel on
an annual basis, and Executive’s Base Salary may be adjusted from time to time
in the Company’s sole discretion.
          (b) Bonuses. Executive will be entitled to participate in the
Company’s Annual Bonus Plan (the “Plan”) in accordance with the terms of the
Plan in effect from time to time. Executive’s bonus target will be 50% of Base
Salary. For 2006, Executive’s bonus award under the Plan will be $100,000. For
2007, Executive’s award under the Plan will be no less than $100,000. After ten
months of continuous service, Executive will be entitled to receive a special
bonus of $150,000, payable on September 28, 2007. This bonus will not affect or
be credited against Executive’s 2007 bonus award under the Plan.

 



--------------------------------------------------------------------------------



 



          (c) Long Term Performance Plan. Executive will be entitled to
participate in the Company’s Long-Term Performance Plan (the “LTPP”) in
accordance with the terms of the LTPP established by the Board from time to
time.
          (d) Benefits. Executive may participate, on the same basis and subject
to the same qualifications as other senior management personnel of the Company,
in all health and welfare benefit programs offered by the Company and in the
Company’s 401(k) retirement and savings program, as in effect from time to time,
after applicable waiting periods and during applicable enrollment periods.
Executive will be entitled to a Company-leased automobile in accordance with
applicable Company policy, as it may be amended from time to time.
          (e) Relocation Expenses. The Company will pay Executive’s reasonable
relocation costs associated with his move from Boston to the Stamford/New York
area in accordance with the Company’s current relocation policy.
          (f) Expense Reimbursement. The Company shall reimburse Executive, upon
submission of proper invoices in accordance with the Company’s normal
procedures, for all reasonable out-of-pocket business expenses incurred by
Executive in the performance of his duties hereunder.
          (g) Vacation. Executive shall be entitled to four weeks of vacation,
in accordance with the Company’s policies applicable from time to time to the
Company’s senior management.
     3. Termination.
          (a) The Employment Period shall terminate upon at least one month’s
advance notice by Executive, in the event of his resignation. The Company shall
be entitled to accept Executive’s resignation prior to the effective date
proposed by Executive. In addition, the Employment Period shall terminate
(i) immediately upon notice by the Company, for Cause (as hereinafter defined);
(ii) immediately in the event of Executive’s death or Disability (as hereinafter
defined); or (iii) upon two weeks’ notice by the Company, without Cause. The
Company may, in its sole discretion, provide pay to Executive in lieu of such
two week notice period.
          (b) In the event the Employment Period is terminated by the Company
without Cause, and provided Executive has executed and delivered to the Company
a valid and effective release of all claims against the Company in a form
acceptable to the Company, Executive shall be entitled to receive severance in
an amount equal to one year of Executive’s then-current Base Salary, payable in
accordance with the Company’s normal payroll practices (less appropriate
withholdings) over a one year period from the date of termination.

2



--------------------------------------------------------------------------------



 



          (c) Except as provided in Section 3(b), Executive shall not be
entitled to any Base Salary, bonus or other payments or benefits of any kind
upon termination of his employment, other than (i) Executive’s then-current Base
Salary through his termination date; (ii) accrued and unused vacation (to the
extent applicable under Company policy); (iii) reimbursement of expenses to
which Executive is entitled under the terms set forth in Section 2(e) for the
period preceding the termination date; and (iv) payments, if any, to which
Executive is entitled under the terms of the LTPP.
          (d) For purposes of this Agreement:
          “Cause” means (i) Executive’s conviction of, or plea of nolo
contendere to, any felony, or to a non-felony crime involving moral turpitude;
(ii) an act or omission by Executive involving fraud or dishonesty, or which
subjects the Company to disrepute; (iii) any conduct by Executive that
constitutes “just cause” under applicable law; (iv) failure by Executive to
perform material duties or to comply with Company policies as reasonably
directed by the Company’s President and Chief Executive Officer, after written
notice and a period of thirty (30) days to correct such failure, (v) gross
negligence, willful misconduct or gross insubordination by Executive in
connection with his employment; or (vi) any breach by Executive of this
Agreement.
          “Disability” means Executive becomes physically or mentally
incapacitated and is therefore unable (or will as a result thereof, be unable)
for a period of 120 consecutive days, or for an aggregate of 180 days in any
consecutive twelve month period, to perform his duties. Any questions about the
existence of the Disability about which Executive and the Company are unable to
agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive (or his representative) and the Company. If
Executive (or his representative) and the Company cannot agree on a qualified
independent physician, each shall choose such a physician and the two chosen
physicians shall jointly appoint a third who shall make such determination in
writing. The determination of Disability made in accordance with this provision
shall be conclusive and binding for all purposes hereunder.
     4. Confidential Information.
          (a) Executive acknowledges that by virtue of his position, he will be
privy to the Company’s and its subsidiaries’ confidential information,
including, but not limited to: (i) business and strategic plans; (ii) forecasts
and projections, computer programs and software, profits, costs of sales, labor
costs, per capita spending, inventory turnover, cost structures, profitability
of particular accounts and other financial information; (iii) information
regarding the identities, addresses, key contacts, needs, and pricing or bidding
constraints of clients and prospective clients of the Company and its
subsidiaries; (iv) customer, franchise and supplier agreements, strategic
alliances and preferred provider agreements, and the terms thereof; and (v)
methods of operation, strategies for expansion, acquisition targets, bidding
strategies and bids, policy and procedure manuals, recipes and menus, accounting
forms and procedures, marketing

3



--------------------------------------------------------------------------------



 




plans and techniques (hereafter collectively, the “Confidential Information”).
Executive shall not (i) use the Confidential Information for the benefit of
himself or any person or entity other than the Company and its subsidiaries, or
(ii) disclose all or any part of the Confidential Information to any person or
entity, for any reason or purpose whatsoever, other than as required in the
performance of his duties. Executive shall not be in breach of this Section for
making any disclosure required by law, provided that the Executive shall notify
the Company in writing before making any such disclosure and cooperate with the
Company in seeking to obtain protection for the Confidential Information.
Anything discovered or created by Executive relating to the Company’s or its
subsidiaries’ business, or based on Confidential Information, will be the
property of the Company or its subsidiaries.
          (b) Upon termination of the Employment Period, Executive will return
to the Company all property belonging to the Company or its subsidiaries,
including, without limitation, all records, documents and other materials of
whatever nature and in any format (including electronic media) containing
Confidential Information, without retaining any copies thereof.
     5. Non-Compete, Non-Solicitation.
          (a) Executive acknowledges that the Company has invested, and will
continue to invest, substantial time, effort and money in developing and serving
its customer base, and that Executive’s position with the Company is of a
special, unique and key character. In his position, Executive will have
knowledge of extremely sensitive Confidential Information which would inevitably
be used by Executive if he were to engage in activities that are competitive
with the Company. Executive also acknowledges that his employment will involve
direct contact and relationships with actual and prospective clients and that
part of the services for which Executive is compensated includes the creation,
promotion and development of customer relationships on behalf of the Company.
          (b) Executive agrees that during the Employment Period and for two
(2) years thereafter, he shall not, whether as an owner, officer, director,
employee, consultant, or in any other capacity, directly or indirectly, work or
consult with or for, or provide services to: (i) any of the Company’s
then-current clients or prospective clients, or any sports, recreational or
entertainment facilities of the same types (e.g., stadiums, arenas, convention
centers, racetracks), as the Company’s then-current clients; or (ii) any
business that competes with the Company (a “Company Competitor”). A Company
Competitor shall include, without limitation, Aramark Corporation/SMG, Delaware
North Corporation, Compass Group plc/Levy Restaurants, Global Spectrum/Ovations,
and their respective affiliates. For the purposes of this Section 5(b), a
reference to the Company shall be deemed to include its subsidiaries.
          (c) During the Employment Period and for two (2) years thereafter,
Executive shall not, whether as an owner, officer, director, employee,
consultant, or in any other capacity, directly or indirectly, (i) attempt to
induce any employee of the Company or its subsidiaries to

4



--------------------------------------------------------------------------------



 



leave his/her employment or hire any person who was an employee of the Company
or its subsidiaries during the two year period preceding Executive’s termination
date; or (ii) attempt to induce any client or prospective client, supplier,
vendor, franchisee or other business relation of the Company or its subsidiaries
not to do business with, or to cease doing business with, the Company or its
subsidiaries, or in any way interfere with the relationship between any such
person or entity and the Company or its subsidiaries (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company, its subsidiaries or their respective employees).
          (d) Executive agrees that the foregoing restrictions are reasonable in
time and scope in light of his position and duties at the Company and are
necessary to protect the Company’s trade secrets. Executive expressly
acknowledges that any actual or threatened breach of Section 4 or this Section 5
will result in significant and continuing injury to the Company and its
subsidiaries, the monetary value of which may be impossible to establish.
Therefore, Executive agrees that, in the event a breach or threatened breach of
Section 4 or this Section 5, the Company and its subsidiaries, in addition to
other rights and remedies available to them at law, shall be entitled to
specific performance and/or injunctive or other equitable relief (without
posting a bond or other security) in order to enforce or prevent violation of
such sections.
          (e) Executive and the Company intend that the covenants and
restrictions contained in Sections 4 and 5 shall be enforced to the fullest
extent permitted by law. Accordingly, the parties request that such covenants
and restrictions be modified, if necessary, to bring them into conformance with
any rule of law or statutory provision, while giving maximum effect to the
intent of the parties expressed herein, and that the covenants and restrictions
be enforced as modified. If an arbitration panel or a court refuses to modify
this Agreement and instead holds any provision of the Agreement to be invalid,
the parties agree that that provision will be deemed automatically amended to
the extent made necessary by the arbitrators’ or court’s opinion and shall be
enforceable as so modified.
     6. Executive’s Representations. Executive represents to the Company that he
is not subject to any employment agreement, non-competition agreement,
non-disclosure agreement or other agreement, covenant, understanding or
restriction which would prevent him from fully performing his duties hereunder.
     7. Arbitration. Except for claims barred by the applicable statute of
limitations and for actions under Section 5 which the Company may elect to
pursue in state or federal court, any controversy or claim arising out of or
relating to Executive’s employment, including, without limitation, claims
against any current or former employee, officer or director of the Company,
claims relating to the termination of employment, discrimination, retaliation,
defamation or misrepresentation and claims relating to the breach or threatened
breach of this Agreement, shall be resolved by arbitration in the City of
Stamford, Connecticut by a three (3) member panel in accordance with the then
governing rules of the American Arbitration Association relating to

5



--------------------------------------------------------------------------------



 



employment disputes, including, without limitation, the optional rules for
emergency measures of protection. The arbitrators’ decision shall be written and
shall include findings of fact and law that support the decision. The
arbitrators shall have the authority to award any remedy or relief that a court
could order or grant, including, without limitation, specific performance or
injunctive relief; provided, however, that the arbitrators shall have no
authority to make any ruling, finding or award that does not conform to the
terms and conditions of this Agreement. All fees and expenses of the arbitration
including, without limitation, arbitrators and administrative fees, shall be
borne by the parties equally; however, each party shall bear the expense of its
own counsel, experts, witnesses and preparation and presentation of proof. The
findings of the arbitration panel shall be final and binding on the parties,
except to the extent Connecticut law allows for judicial review of arbitration
awards. Judgment upon any arbitration award may be entered and enforced in any
court of competent jurisdiction. Except as required by law or to the extent
required to enforce any award or participate in the arbitration (including,
without limitation, communicating with counsel and witnesses or potential
witnesses), the parties will keep any arbitration proceeding and the underlying
dispute confidential and shall require those to whom permitted disclosures are
made under this provision to maintain such confidentiality.
     8. Miscellaneous.
          (a) This Agreement embodies the complete agreement and understanding
between the parties and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral, which relates to the
subject matter hereof.
          (b) Executive acknowledges that his services are unique and personal
and, therefore, Executive may not assign or delegate his duties or obligations
hereunder. The Company’s rights and obligations hereunder shall inure to the
benefit of, and shall be binding upon, the Company’s successors and assigns.
          (c) The validity, construction, interpretation, administration and
effect of this Agreement shall be governed, construed and interpreted under the
laws of the State of Connecticut without giving any effect to the choice of law
rules of any state.
          (d) The parties agree that any monetary recovery in connection with a
dispute arising out of this Agreement shall be limited to a party’s actual
damages and that neither the Company nor Executive shall seek or be entitled to
receive any special, consequential or punitive damages of any kind in connection
with any such dispute.
          (e) No amendment or modification of this Agreement shall be valid or
binding unless made in writing and signed by Executive and the Company’s
President and Chief Executive Officer.
          (f) Neither the failure nor the delay of any party to exercise any
right under this Agreement on one or more occasions shall constitute or be
deemed a waiver of such breach

6



--------------------------------------------------------------------------------



 



or right. Waivers shall only be effective if they are in writing and signed by
the party against whom the waiver or consent is to be enforced. No waiver given
by any party under this Agreement shall be construed as a continuing waiver of
such provision or a waiver of any other provision of this Agreement.
          (g) The provisions contained in Sections 4, 5 and 7 shall survive the
termination of this Agreement.
          (h) All notices required or permitted hereunder shall be in writing,
sent by personal delivery, or by overnight delivery service addressed to
Executive, at his last known residence address, and to the Company at its
principal office, or to such other addresses as the parties may from time to
time specify to one another in compliance with this subsection.
          (i) The invalidity or non-enforceability of any provision of this
Agreement shall not affect the remaining provisions of this Agreement or the
application thereof, provided that no party is, as a result thereof, deprived of
the enjoyment of its substantial benefits under this Agreement. This Agreement
is intended to comply with all applicable laws. To the extent that any provision
conflicts with any applicable law, such provision shall be deemed amended to the
extent necessary to bring the provision into compliance.
          (j) Captions in this Agreement are inserted only as a matter of
convenience and shall not be used to interpret or construe any provision of this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

          CENTERPLATE, INC.   EXECUTIVE:
 
       
By:
  /s/ Janet L. Steinmayer   /s/ Kevin McNamara          
 
  Janet L. Steinmayer   Kevin McNamara
 
  President and Chief Executive Officer    

7